DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, 12, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0128853 to Angeley et al. “Angeley”, in view of Non-Patent Literature: “Intraocular Photodisruption With Picosecond and Nanosecond Laser Pulses: Tissue Effects in Cornea, Lens, and Retina”, to Vogel et al. “Vogel”.
Regarding claim 1, Angeley discloses A system (laser eye surgery system, Fig. 1, Ref. 2; Paragraph 0073), comprising: 
a radiation source configured to illuminate a tissue with an imaging radiation (“Optical imaging of the cornea, anterior chamber and lens can be performed using the same laser and/or the same scanner used to produce the patterns for cutting”, Paragraph 0119; therefore the “same laser” used for cutting would read on a radiation source; “The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122; As seen in Fig. 3A, the video subsystem 92 contains illumination light source 118, Paragraph 0122; “The illumination may also be used to illuminate the patient's pupil to enhance the pupil iris boundary to facilitate iris detection and eye tracking”, Paragraph 0122); 
a focus optic configured to image a view of the tissue (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089).  Angeley discloses shared optics 50 that provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48 (Paragraph 0089), wherein the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point (Paragraph 0089).  The ranging subsystem 48 includes a camera video subsystem 92 (Paragraph 0122) that obtain images of the patient interface and the patient's eye (Paragraph 0122);
a detector (Camera, Fig. 3A, Ref. 116 of video system, Ref. 92) configured to detect an image of the view of the tissue (The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122); and 
a treatment radiation (ultrafast, UF, laser, Fig. 3A, Ref. 64 of cutting laser subsystem 44) configured to be focused, using the focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089; shared optics 50 provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48, Paragraph 0089; the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point, Paragraph 0089), to a focal region within a target treatment region designated based in part on the image (Paragraph 0172, specifically the video camera, such as camera 116 of camera video subsystem 92, generates a video image to determine Pixel X and Pixel Y values which are used as input to generate outputs values to determining the output Xm, Ym, and ZL for the ultrafast laser for placing cuts into the tissue).  
However, Angeley does not disclose the treatment radiation includes a pulse having a pulse duration of at least 1 picosecond.  
Vogel teaches a similar laser treatment system (Nd:YAG laser system, Page 3033, Materials and Methods, Laser and Application system) that induces plasma formation/optical breakdown in the eye (thresholds for plasma formation with ps and ns pulses were determined in the cornea, lens and vitreous of a bovine eye, as well as in human lens nuclei with varying degrees of cataract, Page 3034, Determination of Thresholds for Plasma Formation).  Vogel teaches the plasma formation (optical breakdown) is the primary and intended surgical mechanism (Page 3033, left column), and thus the Nd:YAG laser inducing plasma formation would read on treatment radiation.  Vogel further teaches the treatment radiation includes a pulse having a duration of at least 1 picosecond (“The ps pulses have a duration of 30 ps and a pulse energy of up to 10 mJ”, Page 3034, Left column, continuation of Materials and Methods, Laser and Application System).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention, wherein the ultrafast laser is substituted with the Nd:YAG laser, and therefore the treatment radiation includes a pulse having a pulse duration of at least 1 picosecond, as taught by Vogel, in order to achieve improved precision for intraocular microsurgery (Vogel, Page 3040, Precision of ps and ns Tissue Effects), using lower pulse energies, while still providing a useable damage zone to induce treatment (Vogel, Page 3040, right column).  Additionally, it would have been obvious to optimize a range of the pulse duration of the treatment pulse, since the disclosure does suggest the criticality of the range of pulse durations of the treatment pulse.
Regarding claim 8, the modifications of Angeley and Vogel discloses all the features of claim 1 above.
Angeley further discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091) configured to control (“The control electronics 54 controls the operation”, Paragraph 0091) a parameter of the treatment radiation based in part on the image (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye; as seen in Fig. 5, Ref. 335, the system specific LUT is used to generate the ultrafast laser Xm, Ym, and ZL values to control GALVO Xm, GALVO Ym, and GALVO Zm to form a laser generated incision(s) in an eye; this read reads on controlling the position parameters of the treatment radiation in part on the image).  
Regarding claim 11, the modifications of Angeley and Vogel discloses all the features of claim 1 above.
Angeley further teaches a display (“touch-screen control panel 12”, Paragraph 0074) configured to display the image (“The control panel/GUI is used to set system operating parameters, process user input, display gathered information such as images of ocular structures”, Paragraph 0095).
Regarding claim 12, Angeley discloses a method (“methods and systems related to laser eye surgery are disclosed”, Paragraph 0060), comprising: 
illuminating, using a radiation source, a tissue with an imaging radiation (“Optical imaging of the cornea, anterior chamber and lens can be performed using the same laser and/or the same scanner used to produce the patterns for cutting”, Paragraph 0119; therefore the “same laser” used for cutting would read on a radiation source; “The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122; As seen in Fig. 3A, the video subsystem 92 contains illumination light source 118, Paragraph 0122; “The illumination may also be used to illuminate the patient's pupil to enhance the pupil iris boundary to facilitate iris detection and eye tracking”, Paragraph 0122); 
imaging, using a focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089), an image of a view of the tissue (Paragraphs 0089 and 0122). Angeley discloses shared optics 50 that provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48 (Paragraph 0089), wherein the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point (Paragraph 0089).  The ranging subsystem 48 includes a camera video subsystem 92 (Paragraph 0122) that obtain images of the patient interface and the patient's eye (Paragraph 0122); 
detecting, using a detector (Camera, Fig. 3A, Ref. 116 of video system, Ref. 92), the image (The video subsystem 92 is operable to obtain images of the patient interface and the patient's eye”, Paragraph 0122); 
designating a target treatment region of the tissue based in part on the image (Paragraph 0172, specifically the video camera, such as camera 116 of camera video subsystem 92, generates a video image to determine Pixel X and Pixel Y values which are used as input to generate outputs values to determining the output Xm, Ym, and ZL for the ultrafast laser for placing cuts into the tissue); and 
converging, using the focus optic (“Shared Optics”, See Figs. 3A, Ref. 50; Paragraph 0089; shared optics 50 provides a common propagation path that is disposed between the patient interface 52 and each of the cutting laser subsystem 44, the ranging subsystem 46, and the alignment guidance subsystem 48, Paragraph 0089; the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point, Paragraph 0089), a treatment radiation (ultrafast, UF, laser, Fig. 3A, Ref. 64 of cutting laser subsystem 44) to a focal region within the target treatment region (shared optics 50 under the control of the control electronics 54, Paragraph 0109; “The control electronics 54 can be configured to target the targeted structures in the eye 43 and ensure that the laser pulse beam 66 will be focused”, Paragraph 0110).  
	However, Angeley does not disclose the treatment radiation includes a pulse having a pulse duration of at least 1 picosecond.  
Vogel teaches a similar laser treatment system (Nd:YAG laser system, Page 3033, Materials and Methods, Laser and Application system) that induces plasma formation/optical breakdown in the eye (thresholds for plasma formation with ps and ns pulses were determined in the cornea, lens and vitreous of a bovine eye, as well as in human lens nuclei with varying degrees of cataract, Page 3034, Determination of Thresholds for Plasma Formation).  Vogel teaches the plasma formation (optical breakdown) is the primary and intended surgical mechanism (Page 3033, left column), and thus the Nd:YAG laser inducing plasma formation would read on treatment radiation.  Vogel further teaches the treatment radiation includes a pulse having a duration of at least 1 picosecond (“The ps pulses have a duration of 30 ps and a pulse energy of up to 10 mJ”, Page 3034, Left column, continuation of Materials and Methods, Laser and Application System).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angeley's invention, wherein the ultrafast laser is substituted with the Nd:YAG laser, and therefore the treatment radiation includes a pulse having a pulse duration of at least 1 picosecond, as taught by Vogel, in order to achieve improved precision for intraocular microsurgery (Vogel, Page 3040, Precision of ps and ns Tissue Effects), using lower pulse energies, while still providing a useable damage zone to induce treatment (Vogel, Page 3040, right column).  Additionally, it would have been obvious to optimize a range of the pulse duration of the treatment pulse, since the disclosure does suggest the criticality of the range of pulse durations of the treatment pulse.
Regarding claim 19, the modifications of Angeley and Vogel discloses all the features of claim 12 above.
Angeley further discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091), controlling (“The control electronics 54 controls the operation”, Paragraph 0091) a parameter of the treatment radiation based in part on the image (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye; as seen in Fig. 5, Ref. 335, the system specific LUT is used to generate the ultrafast laser Xm, Ym, and ZL values to control GALVO Xm, GALVO Ym, and GALVO Zm to form a laser generated incision(s) in an eye; this read reads on controlling the position parameters of the treatment radiation in part on the image).  
Regarding claim 22, the modifications of Angeley and Vogel disclose all the features of claim 12 above.
Angeley further teaches displaying, using a display, the image (“touch-screen control panel 12”, Paragraph 0074; “The control panel/GUI is used to set system operating parameters, process user input, display gathered information such as images of ocular structures”, Paragraph 0095).
Claims 2, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0022039 to Spikker et al. “Spikker”.
Regarding claim 2, the modifications of Angeley and Vogel disclose all the feature of claim 1 above.  
Angeley further discloses a scanner (“x-scan device”, Paragraph 0104; Fig. 3A, Ref. 86; or XY scan device, Paragraph 0105; “scanner”, Paragraph 0119).
However, the modifications of Angeley and Vogel do not explicitly disclose wherein the scanner is configured to scan the view to a second region of the tissue, wherein the focus optic is further configured to image a second image of the view from the second region of the tissue, and wherein the detector is further configured to detect the second image.
Spikker teaches a similar imaging and skin treatment device (Abstract) using a laser system (Paragraph 0050).  Spikker teaches wherein the scanner is configured to scan the view to a second region (“scan a beam of radiation across a desired area, in this case a second field of view”, Paragraph 0056) of the tissue (Paragraphs 0057-0058, specifically wherein the detection area is the skin), wherein the focus optic (“object lens 84”, Paragraph 0064) is further configured to image a second image of the view from the second region of the tissue (As seen in Fig. 5, the second image sensor is connected to the object lens, and as discussed above, the region of a second field of view can be scanned to form an image (Paragraphs 0056-0058) that would read on a second image, since Spikker also teaches a first image sensor (Fig. 5, Ref. S1) that forms a first image of the skin to be treated (Paragraph 0063) of the first field of view (Paragraph 0050), therefore this reads on the focus optic is further configured to image a second image of the view from the second region of the tissue).  Spikker additionally discloses wherein the detector is further configured to detect the second image (Fig. 3, Ref. 56 or Fig. 5, Ref. 76, both indicating a detector of the second image sensor; Paragraphs 0058, 0062; “The detector 56 may comprise a CCD or CMOS or any other kind of photo detector or array thereof…A three-dimensional image will be obtained for this second image sensor”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the scanner is configured to scan the view to a second region of the tissue, wherein the focus optic is further configured to image a second image of the view from the second region of the tissue, and wherein the detector is further configured to detect the second image, as taught by Spikker, in order to obtain a more exact position, at a desired resolution (Spikker, Paragraph 0079).
Regarding claim 3, the modifications of Angeley, Vogel, and Spikker disclose all the features of claim 2 above.
Angeley further discloses wherein the scanner is further configured to scan the focal region (Angeley teaches the laser pulse beam 66 is incident upon an X-scan device 86, which is operable to scan the laser pulse beam 66 in the X direction, Paragraph 0104, and after being directed by the X-scan device 86, the laser pulse beam 66 is incident upon a Y-scan device 88, which is operable to scan the laser pulse beam 66 in the Y direction, Paragraph 0105, wherein the laser pulse beam and the reflected optical beams that travel to and from the video subsystem 90 pass through an objective lens assembly 94 to a focal spot, Paragraphs 0106-0107) within the target treatment region (Paragraph 0129, specifically focusing of the beam in the treatment region).
Regarding claim 7, the modifications of Angeley and Vogel disclose all the features of claim 1 above.
Angeley discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091; See Fig. 2, Refs 54 and 55) and recording the image (“The output video can also be recorded for, for example, archival purposes”, Paragraph 0082).  
However, the modifications of Angeley and Vogel do not explicitly disclose wherein the controller is configured to record the image.
Spikker teaches wherein the controller is configured to record the image (“both image sensors 12 and 14 are coupled to a control unit 18”, Paragraph 0049; The 2D image is recorded by means of the image sensor used in the first imaging step, Paragraphs 0071, 0078; “the control unit records the results from the confocal laser scan”, Paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the controller is configured to record the image, as taught by Spikker, in order to be able to interpret the results from the image (Spikker, Paragraph 0082).
Regarding claim 10, the modifications of Angeley and Vogel disclose all the features of claim 1 above.
However, the modifications of Angeley and Vogel do not disclose wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging.  
Spikker teaches wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging (Paragraphs 0059-0060; See Fig. 4).  Spiker teaches using the first image sensor, such as a CCD sensor to obtain a first image (Paragraph 0081) with a field of view of the treatment region (as seen in Fig. 4, Ref. I; Paragraph 0059-0060) which is a wider field of view than the field of view (Fig. 4, Ref. II) obtained by a second image sensor.  As seen in Fig. 5, the first image sensor (Ref. S1) and the second image sensor (Ref. S2) both share an object lens (Ref. 84).  This reads on the focus optic is further configured to image the first image using at least one of a wide field of view imaging.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging, as taught by Spikker, in order to quickly be able to determine a rough position of a target (Spikker, Paragraph 0067).
Claims 13, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 12 above, and further in view of Spikker et al. “Spikker”.
Regarding claim 13, the modifications of Angeley and Vogel disclose all the features of claim 12 above.  
Angeley further discloses a scanner (“x-scan device”, Paragraph 0104; Fig. 3A, Ref. 86; or XY scan device, Paragraph 0105; “scanner”, Paragraph 0119).
However, the modifications of Angeley and Vogel do not explicitly disclose scanning, using a scanner, the view to a second region of the tissue; imaging, using the focus optic, a second image of the view from the second region of the tissue; and detecting, using the detector, the second image.  
Spikker teaches wherein the scanner scans the view to a second region (“scan a beam of radiation across a desired area, in this case a second field of view”, Paragraph 0056) of the tissue (Paragraphs 0057-0058, specifically wherein the detection area is the skin), imaging, using the focus optic (“object lens 84”, Paragraph 0064), a second image of the view from the second region of the tissue (As seen in Fig. 5, the second image sensor is connected to the object lens, and as discussed above, the region of a second field of view can be scanned to form an image, Paragraphs 0056-0058, that would read on a second image, since Spikker also teaches a first image sensor (Fig. 5, Ref. S1) that forms a first image of the skin to be treated (Paragraph 0063) of the first field of view (Paragraph 0050), therefore this reads imaging, using the focus optic, a second image of the view from the second region of the tissue).  
Spikker additionally discloses wherein the detector is further configured to detect the second image (Fig. 3, Ref. 56 or Fig. 5, Ref. 76, both indicating a detector of the second image sensor; Paragraphs 0058, 0062; “The detector 56 may comprise a CCD or CMOS or any other kind of photo detector or array thereof…A three-dimensional image will be obtained for this second image sensor”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the method includes scanning, using a scanner, the view to a second region of the tissue; imaging. using the focus optic, a second image of the view from the second region of the tissue; and detecting, using the detector, the second image, as taught by Spikker, in order to obtain a more exact position, at a desired resolution (Spikker, Paragraph 0079).
Regarding claim 14, the modifications of Angeley, Vogel, and Spikker disclose all the features of claim 13 above.
Angeley further discloses scanning, using the scanner, the focal region (Angeley teaches the laser pulse beam 66 is incident upon an X-scan device 86, which is operable to scan the laser pulse beam 66 in the X direction, Paragraph 0104, and after being directed by the X-scan device 86, the laser pulse beam 66 is incident upon a Y-scan device 88, which is operable to scan the laser pulse beam 66 in the Y direction, Paragraph 0105, wherein the laser pulse beam and the reflected optical beams that travel to and from the video subsystem 90 pass through an objective lens assembly 94 to a focal spot, Paragraphs 0106-0107) within the target treatment region (Paragraph 0129, specifically focusing of the beam in the treatment region).
Regarding claim 18, the modifications of Angeley and Vogel disclose all the features of claim 12 above.
Angeley discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091; See Fig. 2, Refs 54 and 55) and recording the image (“The output video can also be recorded for, for example, archival purposes”, Paragraph 0082).  
However, the modifications of Angeley and Vogel do not explicitly disclose recording, using a controller, the image.
Spikker teaches recording, using a controller, the image (“both image sensors 12 and 14 are coupled to a control unit 18”, Paragraph 0049; The 2D image is recorded by means of the image sensor used in the first imaging step, Paragraphs 0071, 0078; “the control unit records the results from the confocal laser scan”, Paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the method includes recording, using a controller, the image, as taught by Spikker, in order to be able to interpret the results from the image (Spikker, Paragraph 0082).
Regarding claim 21, the modifications of Angeley and Vogel disclose all the features of claim 12 above.
However, the modifications of Angeley and Vogel do not disclose wherein imaging the first image comprises at least one of: microscopic imaging, wide field of view imaging, or reflectance confocal imaging.  
Spikker teaches wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging (Paragraphs 0059-0060; See Fig. 4).  Spiker teaches using the first image sensor, such as a CCD sensor to obtain a first image (Paragraph 0081) with a field of view of the treatment region (as seen in Fig. 4, Ref. I; Paragraph 0059-0060) which is a wider field of view than the field of view (Fig. 4, Ref. II) obtained by a second image sensor.  As seen in Fig. 5, the first image sensor (Ref. S1) and the second image sensor (Ref. S2) both share an object lens (Ref. 84).  This reads on the focus optic is further configured to image the first image using at least one of a wide field of view imaging.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the focus optic is further configured to image the first image using at least one of: microscopic imaging, wide field of view imaging, and reflectance confocal imaging, as taught by Spikker, in order to quickly be able to determine a rough position of a target (Spikker, Paragraph 0067).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, further in view of Spikker, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2017/0281405 to “Ha”.
Regarding claim 4, the modifications of Angeley, Vogel, and Spikker disclose all the features of claim 2 above.  
Angeley discloses a controller (control electronics 54 of system 2, Paragraph 0083, that contains one or more processor, Paragraph 0091; See Fig. 2, Refs 54 and 55).
However, the modifications of Angeley, Vogel, and Spikker do not disclose the controller is configured to stitch the image and the second image into a map.
Ha teaches a similar treatment device, with an imaging unit and a treatment beam irradiation unit (Abstract), such as a laser (Paragraph 0042) for treating lesions in an area of tissue (Paragraph 0043).
Ha teaches a controller (“processor generates the combined image by combining the plurality of guide images”, Paragraph 0016; See Fig. 5, Ref. 210) configured to stitch the image and the second image into a map (“the processor 210 may perform operation for mapping the guide image and the reference image”, Paragraph 0079; “if a treatment beam is radiated to the second treatment position, a new fundus image may be generated by combining the guide image obtained the first treatment position and the guide image obtained at the second treatment position. Such a combined image may be generated through analysis of a correlation after extracting a pattern, that is, a reference, from each image as in the method of mapping a reference image and a guide image”, Paragraph 0109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley, Vogel, and Spikker, wherein the controller is configured to stitch the image and the second image into a map, as taught by Ha, in order to dynamically display on-going treatment contents instead of using a reference image, and this dynamic image can be rapidly obtained since the operation is a correlation operation between relatively small areas, compared to mapping with a reference image (Ha, Paragraphs 0111).
Regarding claim 5, the modifications of Angeley, Vogel, Spikker, and Ha disclose all the features of claim 4 above.  
Angeley further discloses wherein the map is configured to be used in the determination of at least one of: a diagnosis, a treatment plan, and a treatment parameter for the treatment radiation (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye, Paragraph 0145, which reads on a treatment plan).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, further in view of Spikker, as applied to claim 13 above, and further in view of Ha.
Regarding claim 15, the modifications of Angeley, Vogel, and Spikker disclose all the features of claim 13 above.  
However, the modifications of Angeley, Vogel, and Spikker do not disclose stitching the image and the second image together into a map.
Ha teaches a similar treatment device, with an imaging unit and a treatment beam irradiation unit (Abstract), such as a laser (Paragraph 0042) for treating lesions in an area of tissue (Paragraph 0043).  Ha teaches a controller (“processor generates the combined image by combining the plurality of guide images”, Paragraph 0016; See Fig. 5, Ref. 210) configured to stitch the image and the second image into a map (“the processor 210 may perform operation for mapping the guide image and the reference image”, Paragraph 0079; “if a treatment beam is radiated to the second treatment position, a new fundus image may be generated by combining the guide image obtained the first treatment position and the guide image obtained at the second treatment position. Such a combined image may be generated through analysis of a correlation after extracting a pattern, that is, a reference, from each image as in the method of mapping a reference image and a guide image”, Paragraph 0109).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley, Vogel, and Spikker, wherein the method includes stitching the image and the second image together into a map, as taught by Ha, in order to dynamically display on-going treatment contents instead of using a reference image, and this dynamic image can be rapidly obtained since the operation is a correlation operation between relatively small areas, compared to mapping with a reference image (Ha, Paragraphs 0111).
Regarding claim 16, the modifications of Angeley, Vogel, Spikker, and Ha disclose all the features of claim 15 above.  
Angeley further discloses determining from the map at least one of: a diagnosis, a treatment plan, and a treatment parameter for the treatment radiation (Angeley teaches using the video system, which obtains images of the patient interface, Paragraph 0147, to provide two dimensional mapping, Paragraph 0141, that accurately map structures in the tissue such as the eye in this example, Paragraph 0147.  Angeley further teaches the mapped values can be combined to form a generic LUT (look up table), Paragraph 0142, which is used to generate a system specific LUT(s), Paragraph 0144, which is used to generate a laser treatment of the eye, Paragraph 0145, which reads on a treatment plan).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0306471 to Altshuler et al. “Altshuler”.
Regarding claim 6, the modifications of Angeley and Vogel disclose all the features of claim 1 above.
Angeley further discloses a window configured to contact a surface of the tissue (“patient interface 52”, See Fig. 3A; wherein the patient interface includes an optically transmissive structure having a posterior surface that is displaced vertically from the anterior surface of the patient's cornea, Paragraph 0090; the optically transmissive structure reads on a window and wherein the optically transmissive structure can be a contact lens that may contact the eye, Paragraph 0131).
However, the modifications of Angeley and Vogel do not disclose a window configured to contact a surface of the tissue, such that the focal region is located a predetermined depth from the surface of the tissue.
Altshuler teaches in a similar field of endeavor of a treatment (ablation) device and methods of a portion of a tissue with electromagnetic radiation (Abstract).  Altshuler teaches a window (surface having holes, or a transparent window, that allow the electromagnetic radiation (EMR) beams to pass to the tissue, Paragraphs 0139-0141) configured to contact a surface of the tissue (the surface presses against the tissue, Paragraph 0141), such that the focal region is located a predetermined depth from the surface of the tissue (aligns the tissue surface near the upper boundary of the focus depth Z0, Paragraph 0143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the window of Angeley that is configured to contact a surface of the tissue is configured such that the focal region is located a predetermined depth from the surface of the tissue, as taught by Altshuler, in order to allow the portion of the EMR beam that has the greatest intensity to be directly incident on the tissue (Altshuler, Paragraph 0143).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 12 above, and further in view of Altshuler.
Regarding claim 17, the modifications of Angeley and Vogel disclose all the features of claim 12 above.
Angeley further discloses a window, contacting a surface of the tissue (“patient interface 52”, See Fig. 3A; wherein the patient interface includes an optically transmissive structure having a posterior surface that is displaced vertically from the anterior surface of the patient's cornea, Paragraph 0090; the optically transmissive structure reads on a window and wherein the optically transmissive structure can be a contact lens that may contact the eye, Paragraph 0131).
However, the modifications of Angeley and Vogel do not disclose a window, contacting a surface of the tissue, such that the focal region is located a predetermined depth from the surface of the tissue.
Altshuler teaches in a similar field of endeavor of a treatment (ablation) device and methods of a portion of a tissue with electromagnetic radiation (Abstract).  Altshuler teaches a window (surface having holes, or a transparent window, that allow the electromagnetic radiation (EMR) beams to pass to the tissue, Paragraphs 0139-0141) configured to contact a surface of the tissue (the surface presses against the tissue, Paragraph 0141), such that the focal region is located a predetermined depth from the surface of the tissue (aligns the tissue surface near the upper boundary of the focus depth Z0, Paragraph 0143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Angeley and Vogel, wherein the window of Angeley is contacting a surface of the tissue such that the focal region is located a predetermined depth from the surface of the tissue, as taught by Altshuler, in order to allow the portion of the EMR beam that has the greatest intensity to be directly incident on the tissue (Altshuler, Paragraph 0143).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 1 above, as evidenced by Non-Patent Literature: “Photobiology of the human lens” to “Roberts”.
Regarding claim 9, the modifications of Angeley and Vogel disclose all the features of claim 1 above.
Angeley further discloses wherein the treatment radiation (UF laser, Paragraph 0094) is configured to selectively generate a plasma proximal the focal region (“the UF laser 64 can be focused into eye tissue to produce dielectric breakdown to cause photodisruption around the focal point (the focal zone), thereby rupturing the tissue in the vicinity of the photo-induced plasma”, Paragraph 0094), and wherein the treatment region can be around the lens of the eye (Paragraph 0111).  
As evidenced by Roberts (Joan E. Roberts “Photobiology of the human lens, 2016), the lens of the eye contains ocular chromophores (See Chromophores section, a) Endogenous (Naturally Occurring) Chromophores in the Human Lens).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Angeley discloses the UF laser causes photodisruption around the focal point, thereby generating a photo-induced plasma, wherein the plasma would be generated at a chromophore proximal the focal region, since Roberts evidences that chromophores exist in the human lens and Angeley discloses the treatment region can be around the human eye lens.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Angeley, in view of Vogel, as applied to claim 12 above, and as evidenced by Non-Patent Literature: “Photobiology of the human lens” to “Roberts”.
Regarding claim 20, the modifications of Angeley and Vogel disclose all the features of claim 12 above.
Angeley further discloses wherein the treatment radiation (UF laser, Paragraph 0094) is configured to selectively generate a plasma proximal the focal region (“the UF laser 64 can be focused into eye tissue to produce dielectric breakdown to cause photodisruption around the focal point (the focal zone), thereby rupturing the tissue in the vicinity of the photo-induced plasma”, Paragraph 0094), and wherein the treatment region can be around the lens of the eye (Paragraph 0111).  
As evidenced by Roberts (Joan E. Roberts “Photobiology of the human lens, 2016), the lens of the eye contains ocular chromophores (See Chromophores section, a) Endogenous (Naturally Occurring) Chromophores in the Human Lens).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when Angeley discloses the UF laser causes photodisruption around the focal point, thereby generating a photo-induced plasma, wherein the plasma would be generated at a chromophore proximal the focal region, since Roberts evidences that chromophores exist in the human lens and Angeley discloses the treatment region can be around the human eye lens.  
Response to Arguments
Applicant’s arguments, see Page 5-6, filed 04/28/2022, with respect to 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  Claims 1, 4, 7, 8, 12, 18, and 19 will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejections for claim(s) 1, 8, 11-12, 19, and 22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Angeley does not teach treatment radiation including a pulse having a pulse duration of at least 1 picosecond.  The examiner agrees, but since the arguments are directly to a newly amended limitation, the at least one picosecond pulse duration of the treatment laser, has now been addressed as a 35 U.S.C. 103 rejection using the combination of Angeley and Vogel, wherein Vogel specifically teaches treatment laser pulse durations greater than 1 picosecond.  Independent claim 12 is argued using the same arguments as claim 1.  Therefore, the arguments for claim 12 is also moot for the same reason as 1.  All the remaining claims are argued based on their dependency to claims 1 or 12, and therefore the remaining arguments for all the dependent claims are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                  
                                                                                                                                                                                      /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793